DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment(s) and Claim Status
In the Amendment filed June 18, 2022, claim 1 was amended to include limitations previously presented in claim 2, and claim 2 was canceled.  Claims 1 and 3-4 have been presented for further consideration.

Response to Arguments
Applicant's argument has been fully considered but is not persuasive.  In the Remarks, the applicant presents the following argument: 
“SINHA's does not refer at all to "environmental regulations" as mentioned in Applicant's amended Claim 1, nor SIHNA does mention at all "environmental compliance" in the context of "environmental regulations" as applicant do in amended Claim 1.”

With regards to the above mentioned argument, the Examiner respectfully disagrees. 
	Regarding operation of the claimed system respective of safety and environmental regulations, the specifications note the following:
0003. The present invention provides a system that assures the continuous and permanent compliance of an edifice, e.g., a hospital, with environmental and safety regulations by integrating, by means of the Internet of things (IoT), sensors and controllers of devices, structures and mechanisms in the edifice with at least one computer server. While one time registers by the sensors of the safety and environmental variables in an edifice, and the actuation of controllers for the operation of devices, structures and mechanisms in the edifice by a computer server assist in the compliance of safety and environmental regulations, there is no description in the prior art of predictive failure of the edifice's devices, components and mechanisms.

0004.The system of the present invention provides an integrated method to predictably prevent potential failure of the edifice's devices, structures and mechanisms, wherein at least one computer server, in response to the sensors input, generates instructions to actuate the controllers of the edifice's devices, structures and mechanisms, wherein the computer server's instructions are precisely executed by the faultless operation of the edifice's devices, structures and mechanisms.

0005. The present invention provides a system for compliance of an edifice with environmental health and safety regulations. The system comprises at least one computer server integrated by mean of the Internet of things (IoT) with sensors and controllers, wherein the sensors and controllers are coupled to corresponding edifice's devices, structures and mechanisms. The sensors register environmental and safety measures in the edifice. The sensors also register the operational parameters of the devices, structures and mechanisms in the edifice. The computer server receives the registers from the sensors and based on these registers dictate, by means of actuating instructions to the controllers, the operation of the devices, structures and mechanisms of the edifice. The system also records logs of usage history and usage patterns for the devices, structures and mechanisms of the edifice. The computer server is programmed, based in the usage history and usage patterns, to predict potential failures of the devices, structures and mechanisms of the edifice. In case of potential failure of a device, structure, or mechanism, the computer server commands replacement or repair of the device, structure or mechanism. By anticipating the failure of devices, structures and mechanism in the edifice, the system of the present invention assures the flawless operation of the edifice and full compliance with safety and environmental regulations.

The cited SINHA reference speaks to a building management system and method which acts to optimize the use of natural resources (e.g., electricity, natural gas, water, etc.) by capturing environmental data, and subsequently using that input to further govern control over elements/appliances within the system [which rely on those resources] in an effort to provide more accurate/optimized services to designated areas of a building, while more importantly, maintaining safe environmental standards in accordance with health and safety regulations (see par. 3, 42-43 and 76).  In an effort to better manage the use of resources during operations, maintain safety protocols, concur with equipment [operational] limits and performance standards and ensure comfort during operational activity, the system is designed to operate and function in compliance with building codes, fire codes/regulations, electrical codes/regulations, and energy management codes/regulations (see at least par. 82).  
In carrying out the aforementioned, the system captures environmental input from a host of sensors, wherein the data is subsequently examined and further used to manage operations, while attuning to set environmental and health regulations/standards (e.g., detecting and acting in accordance to smoke and carbon dioxide levels (see air corruption, see par. 76); messaging alerts related to failed components resulting in [potential] environmental impacts (e.g., failed HVAC dampers, see par. 84); fire alerting (see par. 42); and further monitoring system loads and energy consumption [activity] in an effort to detect and resolve faults and reduce energy waste (HVAC, energy distribution, grid, etc., see fig. 4 and par. 85 and 86).
It is incumbent on BMS operations to ensure system functions are performed in compliance with environmental codes, and maintain consistency with local, state and federal standards and set regulations, to at least: ensure air quality, reduce load levels by minimizing energy/grid dependency, and maintaining building occupancy [code] standards.
The following action has been updated to address the presented amendments.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 3-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sinha et al., US Patent Application Publication No. 2019/0041829 (published February 7, 2019, hereinafter SINHA).

As per claim 1 (Currently Amended), SINHA teaches of a system for maintaining environmental health and safety compliance in an edifice (see par. 2-3: the building management system (BMS) facilitates communication between components of the system to determine the health of devices on the system, as well as the health of the system), wherein the system comprises:
a. at least one computer server (see fig. 3 and par. 63 and 72: BMS controller includes one or more computer servers, supervisory controllers/servers, subsystem and component controllers/servers, etc.);
b. a plurality of sensors in the edifice (see par. 3, and 46: BMS interfaces with a variety of sensors in an effort to capture environmental data for analysis), wherein the sensors register environmental and safety measures in the edifice, wherein the sensors register functioning parameters of devices (see par. 46: the sensors measure, capture and transmit a plurality of data reflective of environmental conditions, which is used by the BMS system for governing the health of the system), mechanisms and structures in the edifice (see fig. 4 and par. 3 and 46: the building system consist of multiple subsystem (e.g., HVAC, lighting, security, etc.) and components (e.g., fans, controllers, sensors, devices, etc.)), and wherein the sensors register usage pattern and usage history of devices, mechanisms and structures in the edifice, wherein the sensors transmit records of the registers to the computer server (see par. 126-127: trending analyzers are employed in analyzing captured use data and determining patterns for subsequent analysis which is used by the BMS system in gauging the health of components in the system and the system, as well evaluate operational trends and predictive potentials);
c. a plurality of controllers in the edifice, wherein the controllers operate the functioning of devices , mechanisms and structures in the edifice (see fig. 2-4, and par. 3-5 and 57: the system host a plurality of controllers for interfacing with the BMS, including elements of the system (e.g., AHU controllers), node control (e.g., supervisory controllers) and device controllers (e.g., HVAC controllers)), wherein the controllers receive from the computer server instructions to operate the functioning of devices, mechanisms and structures in the edifice (see fig. 3-4 and 6, par. 3, 6, 42 and 63: BMS controller both capture environmental data from component/subsystem controllers, as well as transmit control data to the [same] intermediary controllers in an effort to maintain the health of the system);
wherein the computer server is programmed to generate instructions based on the received sensor records of the registers of environmental measures and functioning parameters of devices, mechanism and structures of the edifice (see 115-118: health token analyzer uses captured environmental data to analyze the health conditions of determined nodes and/or sections of the system, wherein based on the stored/captured data the system is capable of determining the “sickness” of relative components/areas of the system, as well as make predictions related to potential health conditions of the system), wherein the computer server sends the generated instructions to the controllers (see par. 70: BMS controller/server communicably connected to communication interfaces for sending instructions to the various element and subsystem controllers), wherein the controllers actuate on the instructions from the server to operate the devices, structures and mechanisms of the edifice in compliance with environmental and safety regulations (see par. 66, 74 and 82: the BMS controller work in concert with system controllers (e.g., component, operational and subsystem controllers) to optimize building performance (e.g., efficiency, energy, safety) based on the environmental input), wherein the computer server is programmed to use the register records of usage patterns and usage history to determine predictive estimates of potential failure of devices, mechanisms and structures in the edifice (see par. 126-127 and 131-132: twin analyzer captures and collect network data and further analyze the data to predict system failures, wherein pattern analysis is used in evaluating unhealthy conditions), wherein the computer server use the predictive estimates of potential failure to command replacement or repair of the devices, mechanisms and structures in the edifice (see 84: fault detection and diagnostics (FDD) layer uses predictive analysis to determine fault conditions and configure a control algorithm to attempt a repair of the fault or establish a work-around).
	
	
2. (Cancelled) 

As per claim 3, SINHA further teaches of the system of Claim 1, wherein the computer server communicates with the sensors and controllers by means of the Internet of things (IOT) (see par. 96: The system nodes use IOT devices as a means of sending messages and communication with server/controllers within the system).

As per claim 4, SINHA further teaches of the system of Claim 1, wherein the computer server communicates to human operators deviations from a predetermined baseline of sensor registers of environmental and safety measures in the edifice (see 82-84: the system responses to detected and/or diagnosed faults (e.g., operations or system conditions falling out of predetermined operating standards or conditions) by relaying alert messages to users), and deviations from a predetermined baseline of sensor registers of functioning parameters of devices, mechanisms and structures in the edifice, wherein the predetermined baselines are in a range acceptable within environmental and safety regulations (see par. 82-84: during operations, sensors monitor both working devices and environmental conditions to ensure that normalized operations are maintained (e.g., devices are functioning within working ranges and environmental threshold limits are not exceeded), whereby the integrated control layer further checks that [predetermined] operational constraints are properly maintained and functioning within set ranges, in an effort to maintain safety protocols and ensure environmental conditions are within device/environmental limits, and as a result, send health messages to the BMS when exceeded limits are experienced, resulting in updating “sick node” conditions and modifying operations to address conditions).

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lerick et al., US Patent Application Publication 2016/0117785 focuses on a BMS system and method which analyzes building operating and component conditions based on queried component information; Kim, US Patent Application Publication No. 2019/0081503, uses an IoT smart system to evaluate and control [power] components in a system; and Prokhorov et al., “Intelligent Multi-Service Platform for Building Management”, uses an intelligent BMS to manage and optimize operational services in a building/office environment. The balance of the references cited in the attached PTO Form-892 focus on systems and method for using BMS and IoT systems to manage the flow of data between elements of a space, in an effort to capture and analyze environmental data that the system can further configure to set operational conditions such that the performance and operating environment is maintained in an optimized state.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The applicant is strongly encouraged to contact the examiner if further clarifications are needed with respect to interpretation of currently presented claims and/or cited prior art. 
	A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN BOOKER whose telephone number is (571)272-7827.  The examiner can normally be reached on M-F 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571) 272-4105.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.





/Kelvin Booker/
Examiner, Art Unit 2119

/MOHAMMAD ALI/
Supervisory Patent Examiner, Art Unit 2119